MEMORANDUM OPINION
No. 04-02-00292-CV
Timothy Paul MARTIN,
Appellant
v.
Gary L. JOHNSON, et al.,
Appellees
From the 172nd Judicial District Court, Jefferson County, Texas
Trial Court No. E-166,055
Honorable Donald Floyd, Judge Presiding
Opinion by:	Paul W. Green, Justice
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	April 16, 2003
AFFIRMED
	Timothy Paul Martin ("Martin") appeals an order dismissing as frivolous his complaint
against prison officials for a violation of his civil rights. We affirm the trial court's judgment.
	Martin filed a law suit pro se and in forma pauperis against various employees of the Texas
Department of Criminal Justice.  The trial court dismissed Martin's lawsuit as frivolous in
accordance with Chapter 14 of the Texas Civil Practice and Remedies Code ("Code").
	We review a dismissal with prejudice of an inmate's claim pursuant to Chapter 14 of the
Code under an abuse of discretion standard. Hickman v. Adams, 35 S.W.3d 120, 123 (Tex.
App.-Houston [14th Dist.] 2000, no pet.).  A trial court abuses its discretion if it dismisses a claim
without regard to guidelines, principles, or rules.  Id.  The trial court did not abuse its discretion in
dismissing Martin's claim, because Martin's claim failed to meet the following requirements of
Chapter 14:
	1.  Martin's affidavit of previous filings listed only cases he had filed in state courts,
omitting two cases filed in federal courts.  Tex. Civ. Prac. & Rem. Code Ann. § 14.004(a)(1)
(Vernon 2002) (requiring every pro se suit by claimant to be listed).
	2.  Martin did not list all of the parties to his previous cases.  Tex. Civ. Prac. & Rem. Code
Ann. § 14.004(a)(2)(C) (Vernon 2002).
	3.  The affidavit failed to give sufficient operative facts for which relief was sought in the
prior cases to enable the trial court to determine if the claims asserted in the underlying lawsuit
arose from the same operative facts. Tex. Civ. Prac. & Rem. Code Ann. § 14.004(a)(2)(A) (Vernon
2002); Obadele v. Johnson, 60 S.W.3d 345, 348 (Tex. App.-Houston [14th Dist.] 2001, no pet.).
	The trial court's order is affirmed.
							Paul W. Green, Justice